Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
1. 	Claims 1-29 are pending in the application and are currently subject to the following restriction and election requirement.

2. 	Restriction to one of the following inventions is required under 35 U.S.C. 121:
A.	Group I, claims 1-11, drawn to a nucleic acid molecule comprising one or more nucleic acid sequences; classified in C07K 14/435, for example.
B.	Group II, claims 12-15, drawn to a protein compositions; classified in CO7K 16/00, for example.
C.	Group III, claims 16-29, drawn to a vaccine comprising a nucleic acid molecule and methods of treatment with said vaccine; classified in A61K 39/00, for example.

3.	The inventions are distinct from the other because of the following reasons:
Inventions of Groups I-Ill are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (8) the inventions as claimed are not obvious variants. See MPEP § 806.05(j). 


Additionally, the nucleic acid compositions of Group I are distinct from the vaccines of Group III. The compositions of Group I can be employed for measuring nucleic acid levels while the vaccines of Group III are employed to induce a humoral/cellular immune response. 
Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

4. 	Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply: 
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;


(c) the inventions require a different field of search (for example, searching
different classes/subclasses or electronic resources, or employing different search
queries);
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.

5. 	Applicant is advised that the reply to this requirement to be complete must
include (i) an election of a invention to be examined even though the requirement
may be traversed (37 CFR 1.148) and (ii) identification of the claims encompassing
the elected invention.
The election of an invention may be made with or without traverse. To reserve a
right to petition, the election must be made with traverse. If the reply does not distinctly
and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.


6.	Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 of the other invention.
7. 	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Election of Species
8.	Claims of Group I-III are directed to patentably distinct species of nucleic acid molecules that encode specific amino acids or proteins compositions comprising amino acid sequences.  Each species is identified by one or a distinct combination of specific nucleic acid sequences and/or amino acid sequences.  Applicant must elect a single species, identified by one or a distinct combination of sequences for the compositions.
9.	This application contains claims directed to the following patentably distinct species (SEQ ID NOS).


With respect to Group I:
D.	If Applicant elects claim 1, then one selection from a-l must also be elected, 
E.	If Applicant elects claim 2, then one selection from a-h must also be elected,
F.	If Applicant elects claim 3, then one selection from a-l must also be elected,
G.	If Applicant elects claim 4, then one selection from a-h must also be elected,
H.	If Applicant elects claim 5, then SEQ ID NO:1 will be considered,
I.	If Applicant elects claim 6, then SEQ ID NO:3 will be considered, 
J.	If Applicant elects claim 7, then one selection from a-p must also be elected, or
K.	If Applicant elects claim 9, then one selection from a-p must also be elected. 
With respect to Group II:
L.	If Applicant elects claim 12, then one selection from a-l must also be elected, 
M.	If Applicant elects claim 13, then one selection from a-l must also be elected, 
N.	If Applicant elects claim 14, then SEQ ID NO: 2 will be considered, or
O.	 If Applicant elects claim 15, then SEQ ID NO: 8 will be considered. 

With respect to Group III:
P.	If Applicant elects claim 16, then one selection from a-p must also be elected.
The species are independent or distinct because each sequence identifying number and/or peptide differs in amino acid residues, hence conformation, structure and antibodies they elicit. In addition, these species are not obvious variants of each other based on the current record.
10.	Applicant is required under 35 U.S.C.121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 8, 10, 11, and 17-29 are generic.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics.  The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the 
The election of a species may be made with or without traverse.  To reserve a right to petition, the election must be made with traverse.  If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable upon the elected species.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Due to the complex nature of the restriction requirement, a telephone call was not made to request an oral election (see MPEP 812.01).


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached at telephone number 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/LISA V COOK/Primary Examiner, Art Unit 1642